Appeals from an order of the Supreme Court, Queens County, dated January 24, 1968, and, as limited by apppelant’s brief, from so much of an order of said court dated February 27, 1968, as, upon reargument, adhered to the original determination. Order of February 27, 1968, reversed insofar as appealed from, on the law, without costs, and proceeding remitted to the Supreme Court, Queens County, for further proceedings not inconsistent herewith. No questions of fact were considered on this appeal. Appeal from order of January 24, 1968 dismissed, without costs, as that order was superseded by the order of February 27, 1968, which granted reargument (Alpert v. Alpert, 20 A D 2d 560). In our opinion, issues were raised which we believe require a hearing; and we are therefore remitting this proceeding to .the learned Special Term for that purpose. We express no opinion on the merits. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.